BARNARD, P. J.
The order appealed from should be affirmed. Peterson held a claim of $160 against one Ganung. The action was put in the hands of the attorney Adams. Forty dollars was paid without action, and Adams received $10 for his services. Adams obtained a judgment by default in favor of Peterson, before a justice of the peace, for the balance of the claim, and Ganung paid the judgment, which was for $122.65. The parties to the transaction differ as to the contract. Adams says he was to have half, and the claimant says the whole services were paid for by the $10. The special term allowed $25 additional, and this was a very ample compensation for the services done. Ganung made no defense, and the money was collected by proceedings supplementary to execution upon the judgment. Order affirmed, with costs and disbursements.